  4:20-cv-03015-JMG-MDN Doc # 57 Filed: 09/15/21 Page 1 of 1 - Page ID # 111




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MICHAEL J. SULLIVAN and
CATHLEEN SULLIVAN,

                   Plaintiffs,                           4:20-CV-3015

vs.                                                       JUDGMENT

JESUS GARZA d/b/a JG Trucking,

                   Defendant.


      On the plaintiffs' motion to dismiss (filing 56), this case is dismissed with
prejudice.


      Dated this 15th day of September, 2021.


                                            BY THE COURT:



                                            John M. Gerrard
                                            United States District Judge
